DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 10 August 2021. 
Claims 1-20 are currently pending and being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 10-2022-0010623, hereinafter ‘623, reference to the translation provided with this action.

Claim 1, ‘623 teaches a rotary power tool (Fig. 1) comprising:
a gear case (10; Fig. 1);
an output shaft (14; Fig. 1) extending from the gear case;
a drive mechanism (at least 11, 12; Fig. 1) configured to provide torque to the output shaft, causing the output shaft to rotate (¶[0005]);
a clutch mechanism (13; Fig. 1) between the output shaft and the drive mechanism (see Fig. 1 showing 13 between 11&12 an 14), the clutch mechanism (13; Fig. 1) configured to limit the amount of torque provided by the output shaft (¶[0005]), the clutch mechanism (13; Fig. 1) including a compression spring (140; Fig. 2);
a sensor (load cell 200; Fig. 3) positioned on a neck portion (threaded portion of 14 shown in Fig. 2) of the gear case subject to strain imparted by the compression spring (“a load cell 200 installed on either end surface of both end surfaces of the compression spring 140 in the longitudinal direction to detect an axial compression force acting from the compression spring 140” ¶[0022]); and
an electronic control unit (201; Fig. 4) configured to receive an output signal from the sensor and determine a torque setting of the clutch mechanism based on the output signal (“The tool controller 201 includes a spring compression force evaluation module 220 . The spring compression force evaluation module 220 receives the signal detected from the load cell 200 under the control of the tool controller 201 and converts it into an actual compression force of the compression spring 140” ¶[0064]).

Claim 2, ‘623 teaches the rotary power tool of claim 1, further comprising a clutch adjustment assembly (13; Fig. 1) configured to adjust a compressed length of the compression spring (140; Fig. 2; ¶[0037]), wherein the electronic control unit (201; Fig. 4) is configured to correlate the output signal of the sensor with the compressed length of the compression spring (¶[0061]-[0065]).

Claim 3, ‘623 teaches the rotary power tool of claim 2, wherein the clutch mechanism (13; Fig. 1) is moveable via the clutch adjustment assembly between a first torque setting, a second torque setting, and at least one discrete torque setting between the low torque setting and the high torque setting (“the pre-compression force of the compression spring 140 is adjusted by the user turning the adjustment cap 10b of the housing 10 to adjust the torque setting scale to rotate the torque adjustment nut 160 or a predetermined By inserting a tool (adjusting adapter) of ) to further increase the compressive force, or to loosen the torque adjusting nut 160 to reduce the compressive force of the compression spring 140.” ¶[0013]).

Claim 4, ‘623 teaches the rotary power tool of claim 3, further comprising a user interface (18, 22; Fig. 4), wherein the electronic control unit (201; Fig. 4) sends a signal causing the user interface to display the discrete torque setting based on the determined torque setting of the clutch mechanism (¶[0050]).

Claim 5, ‘623 teaches the rotary power tool of claim 2, wherein the clutch adjustment assembly (13; fig. 1) includes a collar (10b; Fig. 2) disposed circumferentially around the neck portion (threaded portion of 14 shown in Fig. 2) of the gear case and a nut (160; Fig. 2) threadably coupled to the neck portion of the gear case (10; Fig. 2), wherein the nut co-rotates with the collar to adjust the compressed length of the compression spring (“the pre-compression force of the compression spring 140, the user rotates the adjustment cap 10b of the housing 10 to adjust the torque setting scale to rotate the torque adjustment nut 160” ¶[0037]).

Claim 6, ‘623 teaches the rotary power tool of claim 5, wherein the sensor includes a strain gauge (200; Fig. 3) coupled to the nose portion, wherein a compression force of the compression spring is exerted between the nut and the gear case (¶[0034]), thereby straining the nose portion under tension, and wherein the strain of the nose portion is detected by the strain gauge (¶[0059]).

Claim 9, ‘623 teaches the rotary power tool of claim 1, further comprising a switch that is actuated when the clutch mechanism disengages during a clutching event (¶[0036]; [0059]-[0060]), wherein the electronic control unit is configured to deactivate the motor in response to receiving a switch signal from the switch (¶[0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2022-0010623, hereinafter ‘623, reference to the translation provided with this action, in view of Johansson (US 2017/0361432).

Claim 7, ‘623 teaches the rotary power tool of claim 5.
‘623 does not teach the sensor includes an inductive sensor producing an electromagnetic field.
However, Johansson teaches  the sensor includes an inductive sensor producing an electromagnetic field (“The sensor 20 may be a hall sensor, an inductive sensor, or a capacitive sensor indicating the axial extension between the output shaft 17 and the input shaft 16.” ¶[0026].
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of ‘623, by having the sensor be an inductive sensor, as taught by Johansson, as a known alternative sensor type.  

Claim 10, ‘623 teaches a rotary power tool (Fig. 1) comprising:
a gear case (10; Fig. 1);
an output shaft (14; Fig. 1) extending from the gear case;
a drive mechanism (at least 11, 12; Fig. 1) configured to provide torque to the output shaft, causing the output shaft to rotate (¶[0005]);
a clutch mechanism (13; Fig. 1) between the output shaft and the drive mechanism (see Fig. 1 showing 13 between 11&12 and 14), the clutch mechanism (13; Fig. 1) configured to limit the amount of torque provided by the output shaft (¶[0005]), the clutch mechanism including a compression spring (140; Fgi. 2);
an sensor (200; Fig. 3) proximate the compression spring in response to relative movement of the compression spring (“a load cell 200 installed on either end surface of both end surfaces of the compression spring 140 in the longitudinal direction to detect an axial compression force acting from the compression spring 140” ¶[0022]); and
an electronic control unit (201; Fig. 4) configured to receive an output signal from the sensor indicative of the change in compression spring and to determine a torque setting of the clutch mechanism based on the output signal (“The tool controller 201 includes a spring compression force evaluation module 220 . The spring compression force evaluation module 220 receives the signal detected from the load cell 200 under the control of the tool controller 201 and converts it into an actual compression force of the compression spring 140” ¶[0064]).
‘623 does not teach the sensor includes an inductive sensor producing an electromagnetic field.
However, Johansson teaches the sensor includes an inductive sensor producing an electromagnetic field (“The sensor 20 may be a hall sensor, an inductive sensor, or a capacitive sensor indicating the axial extension between the output shaft 17 and the input shaft 16.” ¶[0026].
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of ‘623, by having the sensor be an inductive sensor, as taught by Johansson, as a known alternative sensor type.  

Claim 11, ‘623 as modified by Johansson teaches the rotary power tool of claim 10, further comprising a clutch adjustment assembly (‘623: 13; Fig. 1) configured to adjust a compressed length of the compression spring  (‘623: 140; Fig. 2), wherein the electronic control unit (‘623: 201; Fig. 4) is configured to correlate the output signal of the inductive sensor with the compressed length of the compression spring (‘623: ¶[0061]-[0065]).

Claim 12, ‘623 as modified by Johansson teaches the rotary power tool of claim 11, wherein the clutch mechanism (‘623: 13; Fig. 1) is moveable via the clutch adjustment assembly between a first torque setting, a second torque setting, and a plurality of discrete torque settings between the low torque setting and the high torque setting (‘623: “the pre-compression force of the compression spring 140 is adjusted by the user turning the adjustment cap 10b of the housing 10 to adjust the torque setting scale to rotate the torque adjustment nut 160 or a predetermined By inserting a tool (adjusting adapter) of ) to further increase the compressive force, or to loosen the torque adjusting nut 160 to reduce the compressive force of the compression spring 140.” ¶[0013]).

Claim 13, ‘623 as modified by Johansson teaches the rotary power tool of claim 11, wherein the clutch adjustment assembly (‘623: 13; Fig. 1) includes a collar (‘623: 10b; Fig. 2) disposed circumferentially around the neck portion (‘623: threaded portion of 14 shown in Fig. 2)  of the gear case and a nut (‘623: 160; Fig. 2) threadably coupled to the neck portion of the gear case (‘623: 10; Fig. 2), wherein the nut co-rotates with the collar to adjust the compressed length of the compression spring (‘623: “the pre-compression force of the compression spring 140, the user rotates the adjustment cap 10b of the housing 10 to adjust the torque setting scale to rotate the torque adjustment nut 160” ¶[0037]).

Claim 15, ‘623 as modified by Johansson teaches the rotary power tool of claim 10, further comprising a switch that is actuated when the clutch mechanism disengages during a clutching event (‘623: ¶[0036]; [0059]-[0060]), wherein the electronic control unit is configured to deactivate the motor in response to receiving a switch signal from the switch (‘623: ¶[0069]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2022-0010623, hereinafter ‘623, reference to the translation provided with this action, in view of Muto (US 2013/0193881).

Claim 8, ‘623 teaches the rotary power tool of claim 1, further comprising a motor (11; Fig. 1) operably coupled to the drive mechanism, wherein the electronic control unit (201; Fig. 3) is configured to identify a clutching event based on feedback from the motor sensor (¶[0058]-[0068]), and wherein the electronic control unit is configured to deactivate the motor when the clutching event occurs (“The tool controller 201 includes a motor control module 260 . The motor control module 260 stops the electric motor 11 when necessary (ie, when an event occurs)” ¶[0069]).
‘623 does not teach a motor sensor that detects an amount of current drawn by the motor.
However, Muto teaches a motor sensor that detects an amount of current drawn by the motor (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of ‘623, by having a motor sensor, as taught by Muto, for detecting motor-lock. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2022-0010623, hereinafter ‘623, reference to the translation provided with this action, in view of Johansson (US 2017/0361432), further in view of Muto (US 2013/0193881).

Claim 14, ‘623 as modified by Johansson teaches the rotary power tool of claim 10, further comprising a motor (‘623: 11; Fig. 1) operably coupled to the drive mechanism, wherein the electronic control unit (‘623: 201; Fig. 3) is configured to identify a clutching event based on feedback from the motor sensor (‘623: ¶[0058]-[0068]), and wherein the electronic control unit is configured to deactivate the motor when the clutching event occurs (‘623: “The tool controller 201 includes a motor control module 260 . The motor control module 260 stops the electric motor 11 when necessary (ie, when an event occurs)” ¶[0069]).
‘623 as modified by Johansson does not teach a motor sensor that detects an amount of current drawn by the motor.
However, Muto teaches a motor sensor that detects an amount of current drawn by the motor (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of ‘623 and Johansson, by having a motor sensor, as taught by Muto, for detecting motor-lock. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2022-0010623, hereinafter ‘623, reference to the translation provided with this action, in view of Walker (US 2012/0285712).

Claim 16, ‘623 teaches a rotary power tool (Fig. 1) comprising:
a gear case (10; Fig. 1);
an output shaft (14; Fig. 1) extending from the gear case;
a drive mechanism (at least 11, 12; Fig. 1) configured to provide torque to the output shaft, causing the output shaft to rotate (¶[0005]);
a clutch mechanism (13; Fig. 1) between the output shaft and the drive mechanism (see Fig. 1 showing 13 between 11&12 and 14), the clutch mechanism (13; Fig. 1) configured to limit the amount of torque provided by the output shaft (¶[0005]), the clutch mechanism (13; Fig. 1) including a compression spring (140; Fig. 2);
a clutch adjustment assembly (13; Fig. 1) configured to adjust a compressed length of the compression spring (140; Fig. 2; ¶[0037]). 
‘623 does not teach a lockout feature adjustable between a lockout state, in which adjustment of the compressed length of the compression spring by the clutch adjustment assembly is prevented, and a release state, in which adjustment of the compressed length of the compression spring by the clutch adjustment assembly is permitted.
However, Walker teaches a lockout feature adjustable between a lockout state, in which adjustment of the compressed length of the compression spring by the clutch adjustment assembly is prevented, and a release state, in which adjustment of the compressed length of the compression spring by the clutch adjustment assembly is permitted (“During screw diving mode, the collar is rotatable between a 1.sup.st position and N-1 position (where N is an integer). The collar is rotatable further to an Nth position where the drilling mode is engaged. If appropriate, the collar can be further rotated to an N+1 position where further drilling modes can be engaged, for instance for drilling into masonry. As a result, there can be several positions of the collar where the clutch is locked-out.” ¶[0037]; ¶[0036]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of ‘623, by having a clutch lockout, as taught by Walker, so the tool can be switched between drilling an driving mode, wherein so the clutch does not interrupt drive to the spindle when in drilling mode. (Walker ¶[0014]) 

Claim 17, ‘623 as modified by Walker teaches the rotary power tool of claim 16, wherein the clutch adjustment assembly (‘623: 13; fig. 1) includes a collar (‘623: 10b; Fig. 2) disposed circumferentially around the neck portion (‘623: threaded portion of 14 shown in Fig. 2) of the gear case and a nut (‘623: 160; Fig. 2) threadably coupled to the neck portion of the gear case (‘623: 10; Fig. 2), wherein the nut co-rotates with the collar to adjust the compressed length of the compression spring (‘623: “the pre-compression force of the compression spring 140, the user rotates the adjustment cap 10b of the housing 10 to adjust the torque setting scale to rotate the torque adjustment nut 160” ¶[0037]).

Claim 18, ‘623 as modified by Walker teaches the rotary power tool of claim 17, wherein the lockout feature mechanically interferes with the collar so that the collar is no longer capable of rotating relative to the gear case (Walker: ¶[0017]).

Claim 19, ‘623 as modified by Walker teaches the rotary power tool of claim 16, further comprising an electronic control unit (‘623: 201; Fig. 4) configured to receive an output signal from a sensor indicative of the compressed length of the compression spring (‘623: “The tool controller 201 includes a spring compression force evaluation module 220 . The spring compression force evaluation module 220 receives the signal detected from the load cell 200 under the control of the tool controller 201 and converts it into an actual compression force of the compression spring 140” ¶[0064]), wherein the electronic control unit is configured to determine a torque setting of the clutch mechanism based on the output signal (‘623: “the pre-compression force of the compression spring 140 is adjusted by the user turning the adjustment cap 10b of the housing 10 to adjust the torque setting scale to rotate the torque adjustment nut 160 or a predetermined By inserting a tool (adjusting adapter) of ) to further increase the compressive force, or to loosen the torque adjusting nut 160 to reduce the compressive force of the compression spring 140.” ¶[0013]).

Claim 20, ‘623 as modified by Walker teaches the rotary power tool of claim 19, wherein the lockout feature sends another output signal to the electronic control unit to alert a user when the torque setting of the clutch mechanism is adjusted by the clutch adjustment assembly (Walker: 28; Fig. 1; ¶[0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731